DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Pub #2014/0124955).
With respect to claim 1, Chen teaches a semiconductor device assembly, comprising: 
a package substrate (Figs. 5-6, 38); 
a first semiconductor device (Figs. 5-6, 37 and Paragraph 14) disposed over the package substrate, the first semiconductor device configured to generate heat during operation (Paragraph 15); 
a second semiconductor device (Figs. 5-6, 1 and Paragraph 11) disposed over the package substrate; 
a layer of thermal barrier material (Fig. 5, 50 and Paragraph 15; Fig. 6, 55/77 and Paragraph 17) disposed over the first semiconductor device; and 
an encapsulant material (Fig. 5-6, 35 and Paragraph 13 and 18) at least partially encapsulating the package substrate, the first semiconductor device, and the second semiconductor device, 
wherein the layer of thermal barrier material is configured to reduce conduction of the heat generated by the first semiconductor device towards the second semiconductor device (Paragraph 8, 15, and 23).  
With respect to claim 2, Chen teaches that the layer of thermal barrier material (Fig. 5, 50; Fig. 6, 55) is directly in contact with a back side of the first semiconductor device (Fig. 5-6, 37).  
With respect to claim 3, Chen teaches that the layer of thermal barrier material (Fig. 5-6, 50/55) is directly in contact with a back side of the second semiconductor device (Fig. 5-6, 1).  
With respect to claim 5, Chen teaches that the layer of thermal barrier material has a thermal conductivity K of less than 5 W/(mK) (Paragraph 16).  
With respect to claim 6, Chen teaches that the layer of thermal barrier material has a thickness of between 2 um and 50 um (Paragraph 16).  
With respect to claim 7, Chen teaches that the layer of thermal barrier material (Fig. 5, 50) has a plan area substantially similar to the first semiconductor device (Fig. 5, 37), the second semiconductor device, or both.  
With respect to claim 8, Chen teaches that the layer of thermal barrier material (Fig. 6, 55) has a plan area substantially less than the first semiconductor device.  
With respect to claim 13, Chen teaches a method of making a semiconductor device assembly, comprising: 
providing a package substrate (Figs. 5-6, 38); 
disposing a first semiconductor device (Figs. 5-6, 37 and Paragraph 14) over the package substrate, the first semiconductor device configured to generate heat during operation; 148745538.2-17-Attorney Docket No. 010829-9502.US00 Client Reference No. 2019-1795.00/US 
disposing a second semiconductor device (Figs. 5-6, 1 and Paragraph 11) over the package substrate; 
disposing a layer of thermal barrier (Fig. 5, 50 and Paragraph 15; Fig. 6, 55/77 and Paragraph 17) material over the first semiconductor device, the layer of thermal barrier material configured to reduce conduction of the heat generated by the first semiconductor device towards the second semiconductor device (Paragraph 8, 15, and 23); and 
at least partially encapsulating the package substrate, the first semiconductor device, and the second semiconductor device with an encapsulant material (Fig. 5-6, 35 and Paragraph 13 and 18).  

With respect to claim 14, Chen teaches that disposing the layer of thermal barrier material comprises depositing the layer of thermal barrier material over a back side of the first semiconductor device (Fig. 5, 55) or over a back side of the second semiconductor device by sputtering, physical vapor deposition (PVD), chemical vapor deposition (CVD), atomic layer deposition (ALD), spin coating, or adhesive attachment (Paragraph 16).  
With respect to claim 15, Chen teaches disposing the layer of thermal barrier material comprises adhering a film comprising the layer of thermal barrier material over a back side of the first semiconductor device (Paragraph 16) or over a back side of the second semiconductor device.  
With respect to claim 17, Chen teaches that the layer of thermal barrier material has a thermal conductivity K of less than 5 W/(mK) (Paragraph 16).  
With respect to claim 18, Chen teaches that the layer of thermal barrier material has a thickness of between 2 um and 50 um (Paragraph 16).  
With respect to claim 19, Chen teaches a semiconductor device assembly, comprising: 
a package substrate (Figs. 5-6, 38); 148745538.2-18-Attorney Docket No. 010829-9502.US00 Client Reference No. 2019-1795.00/US 
a first semiconductor device (Figs. 5-6, 37 and Paragraph 14) disposed over the package substrate, the first semiconductor device configured to generate heat during operation; 
a stack of second semiconductor devices (Figs. 5-6, 1 and Paragraph 11) disposed over the first semiconductor device; 
a layer of thermal barrier material (Fig. 5, 50 and Paragraph 15; Fig. 6, 55/77 and Paragraph 17) disposed between the first semiconductor device and the stack of second semiconductor devices; and 
an encapsulant material (Fig. 5-6, 35 and Paragraph 13 and 18) at least partially encapsulating the package substrate, the first semiconductor device, and the second semiconductor device, wherein the layer of thermal barrier material is configured to reduce conduction of the heat generated by the first semiconductor device towards the second semiconductor device (Paragraph 8, 15, and 23).  
With respect to claim 20, Chen teach one or more spacers (Fig. 5-6, 36) disposed between the package substrate and the stack of second semiconductor devices.  

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yokoyama (U.S. Pub #2007/0206358).
With respect to claim 4 and 16, Chen does not teach that the layer of thermal barrier material comprises icon oxide glass, tetraethoxysilane (TEOS), polyimide, a ceramic film, a ceramic die, or a combination thereof.  
Yokoyama teaches a layer of thermal barrier material comprises icon oxide glass, tetraethoxysilane (TEOS), polyimide, a ceramic film, a ceramic die, or a combination thereof (Paragraph 16-18).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a polyimide material as the thermal barrier layer of Chen as taught by Yokoyama in order to achieve the predictable result of providing resistance against heat transfer (Paragraph 18). 

Claim 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Eid et al (U.S. Pub #2021/0043543).
With respect to claim 9 and 21, Chen does not teach one or more thermally conductive structures disposed in the substrate under the first semiconductor device and configured to conduct the heat from the first semiconductor device out of the semiconductor device assembly.  
Eid teaches one or more thermally conductive structures (Fig. 12, 122/127 and Paragraph 45) disposed in the substrate under the first semiconductor device and configured to conduct the heat from the first semiconductor device out of the semiconductor device assembly.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide one or more thermally conductive structures disposed in the substrate under the first semiconductor device of Chen as taught by Eid in order to help transfer heat away from the device (Paragraph 45). 
With respect to claim 10, Eid teach the one or more thermally conductive structures (Fig. 12, 122/127) are electrically isolated from any circuits of the first semiconductor device.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide one or more thermally conductive structures disposed and electrically isolated from the first semiconductor device of Chen as taught by Eid in order to help transfer heat away from the device (Paragraph 45). 

With respect to claim 11, Eid teaches that the one or more thermally conductive structures comprise copper, aluminum, or an alloy thereof (Paragraph 39 and 45).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide one or more thermally conductive structures comprising copper or aluminum as taught by Eid in order to help transfer heat away from the device (Paragraph 45). 
With respect to claim 12, Eid teaches the one or more thermally conductive structures comprise vias, heat pipes, metal plugs, or a combination thereof.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide one or more thermally conductive structures comprising comprise vias, heat pipes, or metal plugs as taught by Eid in order to help transfer heat away from the device (Paragraph 45). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826